[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR RECONSIDERATION OF SUMMARY JUDGMENT
The action was commenced on the grounds of res judicata and collateral estoppel. It has been established that the same parties, and the same issues are involved. The case has already been decided on its merits. The plaintiffs allege that a new issue is being raised in this action. However, this issue was already dealt with in the original action or, in the alternative, could have been raised in the original action.
Motion for Reconsideration is denied. CT Page 3696
HICKEY, JUDGE.